Citation Nr: 0718138	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  00-18 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to July 
1978.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision by the Regional Office (RO) of the Department of 
Veterans' Affairs (VA) in Nashville, Tennessee.  By a 
decision issued in August 2005, the Board denied the 
veteran's claim of entitlement to service connection for 
schizophrenia.  The veteran appealed the denial of the claim 
to the United States Court of Appeal for Veterans Claims 
(Court).  The Court has vacated the Board's denial of the 
claim, by an Order issued in April 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion for Partial Remand underlying the Court's 
April 2007 Order, the parties agreed that remand was 
necessary in order to obtain records associated with the 
veteran's successful application for Social Security 
Administration supplemental income benefits.  The Joint 
Remand suggested that additional VA examination should be 
conducted.  The parties suggested that further assistance to 
the veteran and further development of the medical reasoning 
was required.  The Board is, therefore, required to Remand 
this claim for further development.  

The Board notes that schizophrenia and schizoaffective 
disorder are both defined as psychoses.  See American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM-IV).  By regulation, such 
disorders may be presumed to have been incurred in service if 
manifested to a compensable degree within one year after a 
veteran's service discharge.  It does not appear that the VA 
examiner who conducted the June 2004 VA examination and who 
provided the March 2005 Addendum considered service 
connection on this basis.  A copy of the pertinent 
regulations, at 38 C.F.R. §§ 3.307 and 3.309(a), should be 
provided to the examiner, along with a copy of this Remand 
which includes this paragraph.  

Accordingly, the case is REMANDED for the following action:

1.  Even though the veteran has previously 
been sent such notice, it is the Board's 
opinion that the veteran should again be 
provided with notice of VA's duties to assist 
and notify him, set forth in the Veterans 
Claims Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006), and implementing regulations, 
including 38 C.F.R § 3.159 (2006).  The notice 
should include an explanation as to the 
information or evidence needed to determine an 
effective date and a disability rating if the 
claim for service connection is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The notice described in this 
paragraph should be issued prior to issuance 
of a supplemental statement of the case 
(SSOC).  

The veteran should be advised, in particular, 
that persuasive evidence would include 
evidence that he had a psychiatric disorder 
soon after his service, and he should be 
advised to identify or submit any records, 
including non-clinical records, such as 
statements from others, which might show that 
such disorders were present within one year 
after his service discharge.  

2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of record, 
especially evidence pertinent to the period 
proximate to his service discharge in July 
1978, including evidence from employers or 
others who might have had an opportunity to 
observe the veteran.    

3.  The National Personnel Records Center 
should be asked to search for any separately-
filed psychiatric, personnel, judicial 
punishment, or administrative records related 
to the veteran.  

4.  The veteran's VA clinical records from 
March 2005 should be associated with the 
claims file.  

5.  Any and all Social Security Administration 
records pertaining to the veteran should be 
requested.

6.  The veteran should be afforded VA 
psychiatric examination.  The examiner should 
review the available service medical records, 
including any additional service records of 
any type which may be obtained on Remand, as 
well as any records obtained from employers, 
and the post-service clinical records, 
especially those records pertinent to the 
years proximate to the veteran's service 
discharge in July 1978, and the report of VA 
examination conducted in June 2004 and the 
March 2005 addendum.  The examiner should note 
whether or not such review was conducted.  

The examiner should be advised that service 
connection for schizophrenia may be granted if 
it is incurred or manifested in service or 
within one year after the veteran's service 
discharge.  A copy of this Remand and of VA 
regulations at §§ 3.307 and 3.309(a) should be 
provided to the examiner.

After reviewing the relevant information 
outlined above, and conducting examination of 
the veteran, the examiner should answer the 
following questions:

(i) What diagnoses should be assigned for 
the veteran's current psychiatric 
disorder(s)?  

(ii) For each current psychiatric disorder, 
the examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent likelihood, or greater) or 
whether it is less than likely (a likelihood 
below 50 percent) that a current psychiatric 
disorder was (a) incurred, or (b) had its 
onset or, (c) was first manifested by 
symptoms in service or within one year 
following the veteran's service discharge.   

If, for any current psychiatric disorder, the 
examiner determines that it would be 
speculation to state the likelihood that there 
was or was not an onset of manifestation of 
that disorder in service or within one year 
following service discharge, the examiner 
should so state, and should explain the 
reasoning for that determination.  

Inform the examiner that the term "at least as 
likely as not" does not mean "within the realm 
of medical possibility."  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against 
causation.

7.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claim.  If any benefit 
sought remains denied, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative, and they should have the 
opportunity to respond. 

The case should then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



